DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01-10-2022, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-20 of the instant application are encompassed by the limitations of the claims 1-20 of the of U.S. Patent No. 11,025,354.

Listed the independent claim 1 of the instant application below:
1. A system to provide audio metadata to a radio receiver, the system comprising:
an intermediate communication platform that provides an interface to an Internet network; and
a first server including: a port operatively coupled to the intermediate communication platform, processing circuitry, and a service application for execution by the processor, wherein the service application 1s configured to:
receive geographic location information of a radio receiver via the intermediate communication platform;
determine one or more radio broadcasts available to the radio receiver according to the geographic location information; and
send metadata for the radio broadcast to the radio receiver via the intermediate communication platform, the metadata including an indication whether content of the radio broadcast is suitable for an audio fingerprinting process.

Listed the independent claim 1 of the of U.S. Patent No. 11,025,354 below:
1. A system to provide audio metadata to a radio receiver, the system comprising: 
an intermediate communication platform that provides an interface to an Internet network; and
 a first server including: a port operatively coupled to the intermediate communication platform, processing circuitry, and a service application for execution by the processor, wherein the service application is configured to: 
receive geographic location information of a radio receiver via the intermediate communication platform; determine one or more radio broadcasts available to the radio receiver according to the geographic location information; 
send metadata for the radio broadcast to the radio receiver via the intermediate communication platform, the metadata including a metadata field containing an indication whether content of the radio broadcast is suitable for an audio fingerprinting process; and 
receive an audio fingerprint from the radio receiver for a radio broadcast for which the indication is that the radio broadcast is suitable for the audio fingerprinting process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca (U.S. Pub. No. 2011/0124283) in view of Emerson (U.S. Pub. No. 2014/0195028).
Regarding claims 1 and 17, Deluca teaches a system to provide audio metadata (title and artist metadata information on broadcasts/ metadata for the song) to a radio receiver (113) (fig. 1-2, 4, page 1-2, par [0006, 0016, 0020]) (see the broadcasted to broadcast radio receiver 113 also can be connected with data network 117.  Content source 141 comprises a source of audio or video content 121, such as music, news, and talk shows.  Content source 141 also comprises metadata 123 relating to the content (par [0020])), the system (fig. 1) comprising: an intermediate communication platform (smart phone) (109, smartphones, laptops configured with appropriate network connections and user input devices, tablet computers, and netbooks.) that provides an interface to an Internet network (114/117/107) (fig. 1-2,  6, page 1, 4, par [0016-0018, 0039]) (see from the Internet broadcast of one or more radio stations, perhaps from Internet-only sources such as Pandora or Slacker, and perhaps from any of hundreds or thousands of other potential source); and a first server (114/107/141) including: a port operatively coupled to the intermediate communication platform (109) (fig. 1), processing circuitry, and a service application for execution by the processor (fig. 1-2, 4-6, page 1-3, par [0017-0022, 0024, 0033-0034, 0036, 0039-0044]) (see (WLAN AP 114/117/107/141, MAC algorithms for a local area wireless technology such as 802.11 desirably are different from a MAC for a cellular wireless technology and from a wired local area network.  Respective MAC layers communicate with a network addressing layer (618).  Network addressing can be common between different networks, for example Internet Protocol (IP) addressing can be used over 802.11 type wireless LANs, Bluetooth, and cellular wireless), wherein the service application is configured to: receive geographic location information of a radio receiver (113) via the intermediate communication platform (109) (page 3, par [0031-0032, 0038-0039]) (see locations at which related content can be purchased, album art, and other data, destinations for such queries can also be configured by a provider of the device, by a user, or both, web address for all queries, network addressing); determine one or more radio broadcasts available to the radio receiver (113) according to the geographic location information (a current radio station to which receiver 113 is tuned, schedule for that station, identification information on that station) (fig. 2, page 2-3, par [0028-0029, 0031]) (see results also can be directed to provide these results directly to device 109.  Such results can include locations at which related content can be purchased, album art, and other data); and send metadata for the radio    broadcast to the radio receiver (113) via the intermediate communication platform (109) (fig. 1-2, page 1-2, par [0017, 0023-0025) (see providing the audio and metadata being broadcast to receiver 113 via device 109), 
Deluca also teaches metadata comprises one or more of track, album and artist metadata 125, lyrics metadata 127, and album art 131.  Other data can comprise video 129, such as video relevant to music that can be broadcast.  In the event the content is an advertisement, the metadata may include a sponsor name, phone number, a signal indicative of a URL, and/or any other advertiser (or advertisement) specific data (page 1, par [0020]). 
But Deluca does not mention an indication whether content of the radio broadcast is suitable for an audio fingerprinting process.
However, Emerson also teaches a system to provide audio metadata (associated metadata for the song) to a radio receiver (110) (fig. 1, page 3, par [0025-0026, 0031]), the system comprising: an intermediate communication platform (smart phone) (100/150/200) that provides an interface to an Internet network (400/430) (fig. 1, 4, page 2, par [0016, 0019-0020, 0023]) (see from the Internet broadcast of one or more radio stations, perhaps from Internet-only sources such as Pandora or Slacker, and perhaps from any of hundreds or thousands of other potential source), and determine all radio broadcasts available to the radio receiver according to the geographic location information (page 3-4, par [0031-0033]) (see server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the station); And
Emerson teaches the metadata an indication (looks up, provide, discovery, announcing, point out, to, suggest, state, detect) whether content of the radio broadcast is suitable for an audio fingerprinting process (fig. 4, 10, 13, 15 and 17, page 7, 11, 14-15, par [0078, 0082, 0085, 0118-0119, 0152-0154, 0161, 0164, 0175]) 
(see smart phone listens to the continuous audio stream  then begins the continuous process of attempting to detect the beginning of a song 504.  Whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300, optionally preceded by a message announcing the beginning of a new song or passing credentials.  Optionally, the song ID app can send a continuous stream of the newly detected song to the acoustic fingerprinting service provider, until receiving an appropriate message from that service provider, which may be the message providing the metadata for the a new song, and provides the song metadata to the companion song ID app 210 running on the associated smart phone 200, and detecting a new song may encompass detecting any change in the audio stream that might indicate a transition to another audio segment, such as a song to a commercial, and thus in this scenario, a snippet of the commercial would be sent to the acoustic fingerprinting service provider for analysis, and audio content of interest as it is broadcast.  Auditing application 840 may then incorporate that metadata with the audio stream or fingerprints that it provides to acoustic fingerprinting service provider), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Deluca with Emerson, in order to provide user or a smart phone application for users, when a user hears an interesting song from an ambient source (background music in a store or office, a friend's radio, etc.), the user turns on their smart phone and starts the app. The app turns on the microphone of the smart phone, digitizes the audio it "hears", and sends that audio stream to the service provider.  The service provider fingerprints the audio, determines the name of the song and the artist, and delivers that information back to the app where it is displayed for the user faster and easier (see suggested by Emerson on page 1, par [0016]).

Regarding claim 10, Deluca teaches a radio receiver (113) (fig. 1-2 comprising: radio frequency (RF) receiver circuitry (radio receiver) configured to receive a radio broadcast signal (from 144/146) (fig. 1-2, page 2, par [0021, 0027, 0029]); an Internet network interface (166) (fig. 1-2, page 1-2, par [0017, 0023, 0025]); a display (202) (fig. 2); processing circuitry (fig. 1-2) (page 2, par [0023]) (since the receiver 113 is processing to receives broadcasts by one or more technology and processing communication link such BT, that is processing circuitry performed); and a client application program including instructions for execution by the processing circuitry, wherein the client application program is configured to: send geographical location information (a current radio station to which receiver 113 is tuned, schedule for that station, identification information on that station) to an audio metadata service application via the Internet network interface (166/107/114) (fig. 1-2, page 3, par [0031-0032, 0038-0039]) (see locations at which related content can be purchased, album art, and other data, destinations for such queries can also be configured by a provider of the device, by a user, or both, web address for all queries, network addressing); and receive, via the Internet network interface (166/107/114) (fig. 1-2), metadata for a radio broadcast available to the radio receiver (113) (fig. 1-2, (fig. 1-2, page 1-2, par [0017, 0023-0025) (see providing the audio and metadata being broadcast to receiver 113 via device 109), 
Deluca also teaches metadata comprises one or more of track, album and artist metadata 125, lyrics metadata 127, and album art 131.  Other data can comprise video 129, such as video relevant to music that can be broadcast.  In the event the content is an advertisement, the metadata may include a sponsor name, phone number, a signal indicative of a URL, and/or any other advertiser (or advertisement) specific data (page 1, par [0020]). But Deluca does not mention an indication whether content of the radio broadcast is suitable for an audio fingerprinting process.
However, Emerson also teaches a system to provide audio metadata (associated metadata for the song) to a radio receiver (110) (fig. 1, page 3, par [0025-0026, 0031]), the system comprising: an intermediate communication platform (smart phone) (100/150/200) that provides an interface to an Internet network (400/430) (fig. 1, 4, page 2, par [0016, 0019-0020, 0023]) (see from the Internet broadcast of one or more radio stations, perhaps from Internet-only sources such as Pandora or Slacker, and perhaps from any of hundreds or thousands of other potential source), and determine all radio broadcasts available to the radio receiver according to the geographic location information (page 3-4, par [0031-0033]) (see server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the station); And
Emerson teaches the metadata an indication (looks up, provide, discovery, announcing, point out, to, suggest, state, detect) whether content of the radio broadcast is suitable for an audio fingerprinting process (fig. 4, 10, 13, 15 and 17, page 7, 11, 14-15, par [0078, 0082, 0085, 0118-0119, 0152-0154, 0161, 0164, 0175]) 
(see smart phone listens to the continuous audio stream  then begins the continuous process of attempting to detect the beginning of a song 504.  Whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300, optionally preceded by a message announcing the beginning of a new song or passing credentials.  Optionally, the song ID app can send a continuous stream of the newly detected song to the acoustic fingerprinting service provider, until receiving an appropriate message from that service provider, which may be the message providing the metadata for the a new song, and provides the song metadata to the companion song ID app 210 running on the associated smart phone 200, and detecting a new song may encompass detecting any change in the audio stream that might indicate a transition to another audio segment, such as a song to a commercial, and thus in this scenario, a snippet of the commercial would be sent to the acoustic fingerprinting service provider for analysis, and audio content of interest as it is broadcast.  Auditing application 840 may then incorporate that metadata with the audio stream or fingerprints that it provides to acoustic fingerprinting service provider), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Deluca with Emerson, in order to provide user or a smart phone application for users, when a user hears an interesting song from an ambient source (background music in a store or office, a friend's radio, etc.), the user turns on their smart phone and starts the app. The app turns on the microphone of the smart phone, digitizes the audio it "hears", and sends that audio stream to the service provider.  The service provider fingerprints the audio, determines the name of the song and the artist, and delivers that information back to the app where it is displayed for the user faster and easier (see suggested by Emerson on page 1, par [0016]).

Regarding claims 2 and 18, Emerson teaches the first server (300) is configured to store indications of suitability of the audio fingerprinting process for multiple radio broadcasts in association with metadata for the multiple radio broadcasts (fig. 1, 4-6, 12, page 3, 7, 10, 14, par [0030-0031, 0082, 0114, 0152, 0158, 0161]) (see the acoustic fingerprinting service provider stores records of detected songs and commercials played by a broadcaster); wherein the service application is configured to: determine all radio broadcasts available to the radio receiver according to the geographic location information (page 3-4, par [0031-0033]) (see server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the station); and send the metadata for the determined radio broadcasts (page 2, 7, par [0015-0016, 0078-0079]), including the indications of suitability of the audio fingerprinting process for the determined radio broadcasts, in response to receiving the geographic location information (page 4, 7, 14-15, par [0031-0033, 0078-0079, 0081-0082, 0152, 0161]) (see a snippet of the commercial would be sent to the acoustic fingerprinting service provider for analysis, and audio content of interest as it is broadcast.  Auditing application 840 may then incorporate that metadata with the audio stream or fingerprints that it provides to acoustic fingerprinting service provider, and server application running at the radio station (or other convenient location), and an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the stations).

Regarding claims 3 and 19, Emerson teaches the service application is configured to: receive an audio fingerprint from the radio receiver (110) via the intermediate communication platform (200) (fig. 4-5, 11-12,  page 3-4, 6-7, par [0026-0033, 0072, 0077-0078]) (see the smart phone 200 receives the continuous broadcast stream of the radio receiver's audio output through Bluetooth system 220 and delivers it to song ID app 210, and whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300); determine audio metadata of a radio broadcast corresponding to the audio fingerprint (page 7-9, par [0078-0082, 0094, 0102]); and send the determined audio metadata to the radio receiver (page 9-10, par [0102, 0105]) (see the beginning of the next song is detected, then the process repeats of obtaining the metadata from the acoustic fingerprinting service 
provider and delivering that metadata to the radio receiver system).

Regarding claims 4 and 20, Emerson teaches the service application is configured to send the determined audio metadata to multiple radio receivers via the intermediate communication platform (page 1, par  (fig. 4-5, 11-12,  page 1, 3-4, 6-7, par [0013, 0026-0033, 0072, 0077-0078])(see the service provider will arrange to have one or more radio receivers installed a listening area, one receiver per radio station wherein the receiver is permanently tuned to that station, or connections from multiple receivers, the audio from each associated radio receiver into a suitable format such as mp3 and send the stream of digitized audio to the service provider for acoustic fingerprinting, and the smart phone 200 receives the continuous broadcast stream of the radio receiver's audio output through Bluetooth system).

Regarding claim 5, Emerson teaches the first server (800/300) includes a memory (310) configured to store (810) the audio metadata in association with audio fingerprint information (300) (fig. 13, page 10, par [0112-0114]), and the service application is configured to determine the audio metadata by retrieving the audio metadata from the memory using the audio fingerprint (page 16, par [0189]) (see which will look up the fingerprint in the song fingerprint database, retrieve the title of the song along with any other metadata that might be available).

Regarding claim 6, Emerson teaches a second server (420/150/200) configured to store the audio metadata (fig. 4-5, page 3, 6, 8, par [0026, 0030, 0076, 0094-0095]) (see the smart phone song ID app 210 stores the information received from the acoustic fingerprinting system 300, optionally along with time of day and any other available and related data); and a communication network operatively coupled to the first and second servers (fig. 1, 4-5, page 5-6, 9, 16, par [0066-0067, 0100, 0186]) (see the communication between the smartphone song ID app 210 and the acoustic fingerprinting service provider 300 on the Internet may be carried over the cell phone's wireless path 230 in either voice mode or data mode, or via Wi-Fi through a wireless router and then across the wired broadband network); wherein the service application of the first server is configured to determine the audio metadata by forwarding the audio fingerprint to the second server via the communication network and receive the audio metadata from the second server (fig. 4-5, page par [0189]) (see the smart phone song ID app creates the fingerprint for audio content to be analyzed.  That fingerprint is then forwarded via the Internet to the acoustic fingerprinting service provider).

Regarding claims 8 and 15, Deluca teaches the intermediate communication platform (109) is a cellular phone network (107/114) (fig. 1-2, page 1, par [0017-0019]) (see a cellular network).

Regarding claims 9 and 16, Deluca teaches the intermediate communication platform (109/111) is a telematics network (fig. 1, page 1-2, par [0017, 0023]) (since device 109 also communicates with a broadcast radio receiver (receiver 113) over interface 166.  Receiver 113 receives broadcasts by one or 
more different technologies, such as FM, and satellite radio.  Interface 166 can be implemented, for example, using one or more local communication links, such as a Universal Serial Bus (USB) port, and a Bluetooth link, which can operate according to an extension of existing Microsoft.RTM.  Sync technology.  Currently, Sync provides a capability for a mobile transceiver device to send data to a computer system embedded in certain automobiles (such as automobile 111), and can use Bluetooth as a physical link.  Sync can be used as a logical link connection to send the described metadata from the embedded computer system to device 109, that is telematics network). And see
	Emerson also teaches a telematics network (100/190) (see fig. 1, 4-5, page 5, 8, par [0064-0065, 0087]) (see a computerized auto accessory system 190, such as General Motor's OnStar system, which incorporates an embedded cell phone 180 that is a telematics network).

Regarding claim 14, Emerson teaches the radio receiver (110), wherein the client application program is configured to (fig. 1, 4-5): receive, via the Internet network interface (190/230/230/420) (fig. 1, 4-5), metadata for all radio broadcasts available to the radio receiver for the geographical location information (fig. 1, 4-5, page 2-4, par [0016, 0019-0020, 0023, 0031-0033]) (see from the Internet broadcast of one or more radio stations, and server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the station); and 
receive an indication (looks up, provide, discovery, announcing, point out, to, suggest, state, detect) for each available radio broadcast whether content of the radio broadcast is suitable for the audio fingerprinting process (fig. 4, 10, 13, 15 and 17, page 7, 11, 14-15, par [0078, 0082, 0085, 0118-0119, 0152-0154, 0161, 0164, 0175]).
(see smart phone listens to the continuous audio stream  then begins the continuous process of attempting to detect the beginning of a song 504.  Whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300, optionally preceded by a message announcing the beginning of a new song or passing credentials.  Optionally, the song ID app can send a continuous stream of the newly detected song to the acoustic fingerprinting service provider, until receiving an appropriate message from that service provider, which may be the message providing the metadata for the a new song, and provides the song metadata to the companion song ID app 210 running on the associated smart phone 200, and detecting a new song may encompass detecting any change in the audio stream that might indicate a transition to another audio segment, such as a song to a commercial, and thus in this scenario, a snippet of the commercial would be sent to the acoustic fingerprinting service provider for analysis, and audio content of interest as it is broadcast.  Auditing application 840 may then incorporate that metadata with the audio stream or fingerprints that it provides to acoustic fingerprinting service provider), 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deluca (U.S. Pub. No. 2011/0124283) in view of Emerson (U.S. Pub. No. 2014/0195028) further in view of Jiang (U.S. Pub. No. 2012/0215329).
Regarding claim 7, Emerson teaches the service application is configured to: send the indication whether content of the radio broadcast is suitable for an audio fingerprinting process with metadata (fig. 4, 10, 13, 15 and 17, page 7, 11, 14-15, par [0078, 0082, 0085, 0118-0119, 0152-0154, 0161, 0164, 0175]); receive an audio fingerprint from the radio receiver (110) via the intermediate communication platform (130/200) ) (fig. 4-5, 11-12,  page 3-4, 6-7, par [0026-0033, 0072, 0077-0078]) (see the smart phone 200 receives the continuous broadcast stream of the radio receiver's audio output through Bluetooth system 220 and delivers it to song ID app 210, and whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300); send the determined metadata to the radio receiver via the intermediate communication platform (page 1, par  (fig. 4-5, 11-12,  page 1, 3-4, 6-7, par [0013, 0026-0033, 0072, 0077-0078]). But Emerson does not mention static metadata or dynamic metadata of a radio broadcast corresponding to the audio fingerprint.
However, Jiang teaches static metadata or dynamic metadata of a radio broadcast corresponding to the audio fingerprint (fig. 1-4, page 2-3, par [0024, 0026, 0029, 0031, 0034-0035]) (see the audio fingerprints with the dynamic metadata in a data structure, and pass the binding information (which 
is the information stored in the data structure and comprises dynamic metadata, audio fingerprints, and metadata may include static metadata that does not vary within a relatively long session, such as a whole song).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Deluca and Emerson with Jiang, in order to provide ensures better uniqueness of an audio fingerprint and more accurate time alignment, but takes longer time to perform the time alignment.  A larger offset range provides better chance of finding a correctly aligned offset since the allowed offset is correspondingly larger when the offset range is larger.  However, a larger offset range may increase the chance of finding an incorrectly time aligned offset if the window size is too small (which makes an audio fingerprint less unique) (see suggested by Jiang on page 4, par [0043]).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
October 4, 2022



                                                                                                                                                                                            






Second set of the additional rejection:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (U.S. Pub. No. 2019/0052387) In view of Emerson (U.S. Pub. No. 2014/0195028).
Regarding claims 1 and 17, Dillon teaches a system (100) to provide audio metadata to a radio receiver (110) (fig. 1, page 2, par [0013, 0016]) (see information related to the audio content, and he over-the-air radio broadcast is a one-way broadcast that can include an analog audio broadcast), the system comprising:
an intermediate communication platform (120) that provides an interface to an Internet network (fig. 1, page 2, par [0016]) (see an intermediate communication platform 120 such as, among other things, a telematics network, the Internet, or a cellular network); and
a first server (115) including: a port operatively coupled to the intermediate communication platform (120), processing circuitry, and a service application for execution by the processor (fig. 1, 3-4, page 2, par [0016, 0022-0023]) (see the server 315 in FIG. 3. The server 415 in FIG. 4 includes a port 430, a memory 435, and a processor 440 operatively coupled to the port 430 and the memory 435. The server 415 also includes a service application 445 (e.g., a service application programming interface or service API) for execution by the processor 440), wherein the service application is configured to:
receive geographic location information of a radio receiver (110) via the intermediate communication platform (120) (fig. 1, 3-4, page 3, par [0021, 0029-0030, 0046]) (see the metadata to the radio broadcast receiver via the intermediate communication platform 120,  the radio broadcast receiver in addition to the dynamic metadata identified using ACR. For example, the service application may receive location information (e.g., latitude and longitude) sent by the radio broadcast receiver. The service application may initiate transmission of metadata associated with the location information to the radio broadcast receiver. The metadata may include advertising information based on the location of the receiver, or identification of radio stations available to the listener); 
determine one or more radio broadcasts available to the radio receiver (110) according to the geographic location information (fig. 1, page 2-3, par [0029-0030, 0034]) (see determined whether dynamic metadata is available that corresponds to the over-the-air radio broadcast]); and
send metadata for the radio broadcast to the radio receiver (110) via the intermediate communication platform (120) fig. 1, 3-4, page 3, par [0021, 0029-0030]) (the metadata is transmitted from the service controller 115 to the radio broadcast receiver 110. The metadata can be transmitted from the service controller to the receiver using the intermediate communication platform 120),
Dillon teaches the metadata can be included in a sub-carrier data. In IBOC, the radio broadcast includes a streamed analog broadcast and may include a digital audio broadcast. Sub-carriers of the main channel broadcast can include digital information such as text or numeric information, and the metadata can be included in the digital information of the sub-carriers. Thus, an over-the-air radio broadcast can include an analog audio broadcast, a digital audio broadcast, and other text and numeric digital information such as metadata streamed with the over-the-air broadcast, and metadata is transmitted from the service controller 115 to the radio broadcast receiver 110 (fig. 1, page 2-3, par [0020-0021, 0029-0030, 0034]), 
automatic content recognition (ACR) of an internet-based streaming version of the over-the-air radio broadcast is performed to identify content of the over-the-air radio broadcast. ACR refers to the process where an entity (e.g., an application executing on a server) identifies content of the radio broadcast by sampling a portion of the audio and identifies contents of the sampled portion. ACR can include comparing the sampled portion to a signal fingerprint or signal watermark to identify the content (page 2, par [0018]). (since the media content to reconstruct the canonical metadata, and use audio fingerprinting to match audio files to the correct metadata, and Audio fingerprinting can then be used to match metadata to audio files and reconstruct the media content). 
that is or obvious to whether content of the radio broadcast is suitable for an audio fingerprinting process.
However, Emerson also teaches a system to provide audio metadata (associated metadata for the song) to a radio receiver (110) (fig. 1, page 3, par [0025-0026, 0031]), the system comprising: an intermediate communication platform (smart phone) (100/150/200) that provides an interface to an Internet network (400/430) (fig. 1, 4, page 2, par [0016, 0019-0020, 0023]) (see from the Internet broadcast of one or more radio stations, perhaps from Internet-only sources such as Pandora or Slacker, and perhaps from any of hundreds or thousands of other potential source), and determine all radio broadcasts available to the radio receiver according to the geographic location information (page 3-4, par [0031-0033]) (see server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the station); And
Emerson teaches the metadata an indication (looks up, provide, discovery, announcing, point out, to, suggest, state, detect) whether content of the radio broadcast is suitable for an audio fingerprinting process (fig. 4, 10, 13, 15 and 17, page 7, 11, 14-15, par [0078, 0082, 0085, 0118-0119, 0152-0154, 0161, 0164, 0175]) 
(see smart phone listens to the continuous audio stream then begins the continuous process of attempting to detect the beginning of a song 504.  Whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300, optionally preceded by a message announcing the beginning of a new song or passing credentials.  Optionally, the song ID app can send a continuous stream of the newly detected song to the acoustic fingerprinting service provider, until receiving an appropriate message from that service provider, which may be the message providing the metadata for the a new song, and provides the song metadata to the companion song ID app 210 running on the associated smart phone 200, and detecting a new song may encompass detecting any change in the audio stream that might indicate a transition to another audio segment, such as a song to a commercial, and thus in this scenario, a snippet of the commercial would be sent to the acoustic fingerprinting service provider for analysis, and audio content of interest as it is broadcast.  Auditing application 840 may then incorporate that metadata with the audio stream or fingerprints that it provides to acoustic fingerprinting service provider), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Dillon with Emerson, in order to provide user or a smart phone application for users, when a user hears an interesting song from an ambient source (background music in a store or office, a friend's radio, etc.), the user turns on their smart phone and starts the app. The app turns on the microphone of the smart phone, digitizes the audio it "hears", and sends that audio stream to the service provider.  The service provider fingerprints the audio, determines the name of the song and the artist, and delivers that information back to the app where it is displayed for the user faster and easier (see suggested by Emerson on page 1, par [0016]).

Note:  Also see Deluca (U.S. Pub. No. 2011/0124283) is disclosed the invention similar as Dillon (U.S. Pub. No. 2019/0052387)…


Regarding claim 10, Dillon teaches a radio receiver (110) comprising:
radio frequency (RF) receiver circuitry (receiver 110) configured to receive a radio broadcast signal (fig. 1, page 2-3, par [0029-0032); 
an Internet network interface (fig. 1-2, page 2, par [0016, 0018]) (see An over-the-air radio broadcast is often simultaneously provided as a streaming version broadcast over the Internet);
 a display (page 4, par [0041]) (see the metadata can be displayed using the radio broadcast receiver); 
processing circuitry; and a client application program including instructions for execution by the processing circuitry (fig. 1, page 2, par [0016]) (see the system 100 includes a radio broadcast transmitter 105 that transmits an over-the-air radio broadcast to a radio broadcast receiver 110. The over-the-air radio broadcast is a one-way broadcast that can include an analog audio broadcast, a digital audio broadcast, and other text and numeric digital information), 
wherein the client application program (fig. 1, page 2, par [0016-0018]) is configured to:
send geographical location information to an audio metadata service application via the Internet network interface (120) fig. 1, 3-4, page 3, par [0021, 0029-0030]) (the metadata is transmitted from the service controller 115 to the radio broadcast receiver 110. The metadata can be transmitted from the service controller to the receiver using the intermediate communication platform 120), and 
receive, via the Internet network interface, metadata for a radio broadcast available to the radio receiver (fig. 1, 3-4, page 3, par [0021, 0029-0030, 0046]) (see the metadata to the radio broadcast receiver via the intermediate communication platform 120,  the radio broadcast receiver in addition to the dynamic metadata identified using ACR. For example, the service application may receive location information (e.g., latitude and longitude) sent by the radio broadcast receiver. The service application may initiate transmission of metadata associated with the location information to the radio broadcast receiver. The metadata may include advertising information based on the location of the receiver, or identification of radio stations available to the listener); 
Dillon teaches the metadata can be included in a sub-carrier data. In IBOC, the radio broadcast includes a streamed analog broadcast and may include a digital audio broadcast. Sub-carriers of the main channel broadcast can include digital information such as text or numeric information, and the metadata can be included in the digital information of the sub-carriers. Thus, an over-the-air radio broadcast can include an analog audio broadcast, a digital audio broadcast, and other text and numeric digital information such as metadata streamed with the over-the-air broadcast, and metadata is transmitted from the service controller 115 to the radio broadcast receiver 110 (fig. 1, page 2-3, par [0020-0021, 0029-0030, 0034]), 
automatic content recognition (ACR) of an internet-based streaming version of the over-the-air radio broadcast is performed to identify content of the over-the-air radio broadcast. ACR refers to the process where an entity (e.g., an application executing on a server) identifies content of the radio broadcast by sampling a portion of the audio and identifies contents of the sampled portion. ACR can include comparing the sampled portion to a signal fingerprint or signal watermark to identify the content (page 2, par [0018]). (since the media content to reconstruct the canonical metadata, and use audio fingerprinting to match audio files to the correct metadata, and Audio fingerprinting can then be used to match metadata to audio files and reconstruct the media content). 
that is or obvious to whether content of the radio broadcast is suitable for an audio fingerprinting process.
However, Emerson also teaches a system to provide audio metadata (associated metadata for the song) to a radio receiver (110) (fig. 1, page 3, par [0025-0026, 0031]), the system comprising: an intermediate communication platform (smart phone) (100/150/200) that provides an interface to an Internet network (400/430) (fig. 1, 4, page 2, par [0016, 0019-0020, 0023]) (see from the Internet broadcast of one or more radio stations, perhaps from Internet-only sources such as Pandora or Slacker, and perhaps from any of hundreds or thousands of other potential source), and determine all radio broadcasts available to the radio receiver according to the geographic location information (page 3-4, par [0031-0033]) (see server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the station); And
Emerson teaches the metadata an indication (looks up, provide, discovery, announcing, point out, to, suggest, state, detect) whether content of the radio broadcast is suitable for an audio fingerprinting process (fig. 4, 10, 13, 15 and 17, page 7, 11, 14-15, par [0078, 0082, 0085, 0118-0119, 0152-0154, 0161, 0164, 0175]) 
(see smart phone listens to the continuous audio stream then begins the continuous process of attempting to detect the beginning of a song 504.  Whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300, optionally preceded by a message announcing the beginning of a new song or passing credentials.  Optionally, the song ID app can send a continuous stream of the newly detected song to the acoustic fingerprinting service provider, until receiving an appropriate message from that service provider, which may be the message providing the metadata for the a new song, and provides the song metadata to the companion song ID app 210 running on the associated smart phone 200, and detecting a new song may encompass detecting any change in the audio stream that might indicate a transition to another audio segment, such as a song to a commercial, and thus in this scenario, a snippet of the commercial would be sent to the acoustic fingerprinting service provider for analysis, and audio content of interest as it is broadcast.  Auditing application 840 may then incorporate that metadata with the audio stream or fingerprints that it provides to acoustic fingerprinting service provider), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Dillon with Emerson, in order to provide user or a smart phone application for users, when a user hears an interesting song from an ambient source (background music in a store or office, a friend's radio, etc.), the user turns on their smart phone and starts the app. The app turns on the microphone of the smart phone, digitizes the audio it "hears", and sends that audio stream to the service provider.  The service provider fingerprints the audio, determines the name of the song and the artist, and delivers that information back to the app where it is displayed for the user faster and easier (see suggested by Emerson on page 1, par [0016]).


Regarding claims 2 and 18, Emerson teaches the first server (300) is configured to store indications of suitability of the audio fingerprinting process for multiple radio broadcasts in association with metadata for the multiple radio broadcasts (fig. 1, 4-6, 12, page 3, 7, 10, 14, par [0030-0031, 0082, 0114, 0152, 0158, 0161]) (see the acoustic fingerprinting service provider stores records of detected songs and commercials played by a broadcaster); wherein the service application is configured to: determine all radio broadcasts available to the radio receiver according to the geographic location information (page 3-4, par [0031-0033]) (see server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the station); and send the metadata for the determined radio broadcasts (page 2, 7, par [0015-0016, 0078-0079]), including the indications of suitability of the audio fingerprinting process for the determined radio broadcasts, in response to receiving the geographic location information (page 4, 7, 14-15, par [0031-0033, 0078-0079, 0081-0082, 0152, 0161]) (see a snippet of the commercial would be sent to the acoustic fingerprinting service provider for analysis, and audio content of interest as it is broadcast.  Auditing application 840 may then incorporate that metadata with the audio stream or fingerprints that it provides to acoustic fingerprinting service provider, and server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the stations).

Regarding claims 3 and 19, Emerson teaches the service application is configured to: receive an audio fingerprint from the radio receiver (110) via the intermediate communication platform (200) (fig. 4-5, 11-12,  page 3-4, 6-7, par [0026-0033, 0072, 0077-0078]) (see the smart phone 200 receives the continuous broadcast stream of the radio receiver's audio output through Bluetooth system 220 and delivers it to song ID app 210, and whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300); determine audio metadata of a radio broadcast corresponding to the audio fingerprint (page 7-9, par [0078-0082, 0094, 0102]); and send the determined audio metadata to the radio receiver (page 9-10, par [0102, 0105]) (see the beginning of the next song is detected, then the process repeats of obtaining the metadata from the acoustic fingerprinting service 
provider and delivering that metadata to the radio receiver system).

Regarding claims 4 and 20, Emerson teaches the service application is configured to send the determined audio metadata to multiple radio receivers via the intermediate communication platform (page 1, par  (fig. 4-5, 11-12,  page 1, 3-4, 6-7, par [0013, 0026-0033, 0072, 0077-0078])(see the service provider will arrange to have one or more radio receivers installed a listening area, one receiver per radio station wherein the receiver is permanently tuned to that station, or connections from multiple receivers, the audio from each associated radio receiver into a suitable format such as mp3 and send the stream of digitized audio to the service provider for acoustic fingerprinting, and the smart phone 200 receives the continuous broadcast stream of the radio receiver's audio output through Bluetooth system).

Regarding claim 5, Emerson teaches the first server (800/300) includes a memory (310) configured to store (810) the audio metadata in association with audio fingerprint information (300) (fig. 13, page 10, par [0112-0114]), and the service application is configured to determine the audio metadata by retrieving the audio metadata from the memory using the audio fingerprint (page 16, par [0189]) (see which will look up the fingerprint in the song fingerprint database, retrieve the title of the song along with any other metadata that might be available).

Regarding claim 6, Emerson teaches a second server (420/150/200) configured to store the audio metadata (fig. 4-5, page 3, 6, 8, par [0026, 0030, 0076, 0094-0095]) (see the smart phone song ID app 210 stores the information received from the acoustic fingerprinting system 300, optionally along with time of day and any other available and related data); and a communication network operatively coupled to the first and second servers (fig. 1, 4-5, page 5-6, 9, 16, par [0066-0067, 0100, 0186]) (see the communication between the smartphone song ID app 210 and the acoustic fingerprinting service provider 300 on the Internet may be carried over the cell phone's wireless path 230 in either voice mode or data mode, or via Wi-Fi through a wireless router and then across the wired broadband network); wherein the service application of the first server is configured to determine the audio metadata by forwarding the audio fingerprint to the second server via the communication network and receive the audio metadata from the second server (fig. 4-5, page par [0189]) (see the smart phone song ID app creates the fingerprint for audio content to be analyzed.  That fingerprint is then forwarded via the Internet to the acoustic fingerprinting service provider).

Regarding claims 8 and 15, Deluca teaches the intermediate communication platform (109) is a cellular phone network (107/114) (fig. 1-2, page 1, par [0017-0019]) (see a cellular network).

Regarding claims 9 and 16, Deluca teaches the intermediate communication platform (109/111) is a telematics network (fig. 1, page 1-2, par [0017, 0023]) (since device 109 also communicates with a broadcast radio receiver (receiver 113) over interface 166.  Receiver 113 receives broadcasts by one or 
more different technologies, such as FM, and satellite radio.  Interface 166 can be implemented, for example, using one or more local communication links, such as a Universal Serial Bus (USB) port, and a Bluetooth link, which can operate according to an extension of existing Microsoft.RTM.  Sync technology.  Currently, Sync provides a capability for a mobile transceiver device to send data to a computer system embedded in certain automobiles (such as automobile 111), and can use Bluetooth as a physical link.  Sync can be used as a logical link connection to send the described metadata from the embedded computer system to device 109, that is telematics network). And see
	Emerson also teaches a telematics network (100/190) (see fig. 1, 4-5, page 5, 8, par [0064-0065, 0087]) (see a computerized auto accessory system 190, such as General Motor's OnStar system, which incorporates an embedded cell phone 180 that is a telematics network).

Regarding claim 14, Emerson teaches the radio receiver (110), wherein the client application program is configured to (fig. 1, 4-5): receive, via the Internet network interface (190/230/230/420) (fig. 1, 4-5), metadata for all radio broadcasts available to the radio receiver for the geographical location information (fig. 1, 4-5, page 2-4, par [0016, 0019-0020, 0023, 0031-0033]) (see from the Internet broadcast of one or more radio stations, and server application running at the radio station (or other convenient location), and  an audio and metadata feed from a radio station such that the feed is identified as originating from the radio station.  This feed announces the name of the station, the location of the station); and 
receive an indication (looks up, provide, discovery, announcing, point out, to, suggest, state, detect) for each available radio broadcast whether content of the radio broadcast is suitable for the audio fingerprinting process (fig. 4, 10, 13, 15 and 17, page 7, 11, 14-15, par [0078, 0082, 0085, 0118-0119, 0152-0154, 0161, 0164, 0175]).
(see smart phone listens to the continuous audio stream  then begins the continuous process of attempting to detect the beginning of a song 504.  Whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300, optionally preceded by a message announcing the beginning of a new song or passing credentials.  Optionally, the song ID app can send a continuous stream of the newly detected song to the acoustic fingerprinting service provider, until receiving an appropriate message from that service provider, which may be the message providing the metadata for the a new song, and provides the song metadata to the companion song ID app 210 running on the associated smart phone 200, and detecting a new song may encompass detecting any change in the audio stream that might indicate a transition to another audio segment, such as a song to a commercial, and thus in this scenario, a snippet of the commercial would be sent to the acoustic fingerprinting service provider for analysis, and audio content of interest as it is broadcast.  Auditing application 840 may then incorporate that metadata with the audio stream or fingerprints that it provides to acoustic fingerprinting service provider), 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon (U.S. Pub. No. 2019/0052387) in view of Emerson (U.S. Pub. No. 2014/0195028) further in view of Jiang (U.S. Pub. No. 2012/0215329).
Regarding claim 7, Emerson teaches the service application is configured to: send the indication whether content of the radio broadcast is suitable for an audio fingerprinting process with metadata (fig. 4, 10, 13, 15 and 17, page 7, 11, 14-15, par [0078, 0082, 0085, 0118-0119, 0152-0154, 0161, 0164, 0175]); receive an audio fingerprint from the radio receiver (110) via the intermediate communication platform (130/200) ) (fig. 4-5, 11-12,  page 3-4, 6-7, par [0026-0033, 0072, 0077-0078]) (see the smart phone 200 receives the continuous broadcast stream of the radio receiver's audio output through Bluetooth system 220 and delivers it to song ID app 210, and whenever it detects the possible beginning of a new song, the smart phone app sends a snippet of that new song 505, comprising a portion of the beginning of the new song, to the acoustic fingerprinting service provider 300); send the determined metadata to the radio receiver via the intermediate communication platform (page 1, par  (fig. 4-5, 11-12,  page 1, 3-4, 6-7, par [0013, 0026-0033, 0072, 0077-0078]). But Emerson does not mention static metadata or dynamic metadata of a radio broadcast corresponding to the audio fingerprint.
However, Jiang teaches static metadata or dynamic metadata of a radio broadcast corresponding to the audio fingerprint (fig. 1-4, page 2-3, par [0024, 0026, 0029, 0031, 0034-0035]) (see the audio fingerprints with the dynamic metadata in a data structure, and pass the binding information (which 
is the information stored in the data structure and comprises dynamic metadata, audio fingerprints, and metadata may include static metadata that does not vary within a relatively long session, such as a whole song).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Dillon and Emerson with Jiang, in order to provide ensures better uniqueness of an audio fingerprint and more accurate time alignment, but takes longer time to perform the time alignment.  A larger offset range provides better chance of finding a correctly aligned offset since the allowed offset is correspondingly larger when the offset range is larger.  However, a larger offset range may increase the chance of finding an incorrectly time aligned offset if the window size is too small (which makes an audio fingerprint less unique) (see suggested by Jiang on page 4, par [0043]).


Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 11, Dillon teaches a system (100) to provide audio metadata to a radio receiver (110) (fig. 1, page 2, par [0013, 0016]) (see information related to the audio content, and he over-the-air radio broadcast is a one-way broadcast that can include an analog audio broadcast), the system comprising:
an intermediate communication platform (120) that provides an interface to an Internet network (fig. 1, page 2, par [0016]) (see an intermediate communication platform 120 such as, among other things, a telematics network, the Internet, or a cellular network); and
a first server (115) including: a port operatively coupled to the intermediate communication platform (120), processing circuitry, and a service application for execution by the processor (fig. 1, 3-4, page 2, par [0016, 0022-0023]) (see the server 315 in FIG. 3. The server 415 in FIG. 4 includes a port 430, a memory 435, and a processor 440 operatively coupled to the port 430 and the memory 435. The server 415 also includes a service application 445 (e.g., a service application programming interface or service API) for execution by the processor 440), wherein the service application is configured to:
receive geographic location information of a radio receiver (110) via the intermediate communication platform (120) (fig. 1, 3-4, page 3, par [0021, 0029-0030, 0046]) (see the metadata to the radio broadcast receiver via the intermediate communication platform 120,  the radio broadcast receiver in addition to the dynamic metadata identified using ACR. For example, the service application may receive location information (e.g., latitude and longitude) sent by the radio broadcast receiver. The service application may initiate transmission of metadata associated with the location information to the radio broadcast receiver. The metadata may include advertising information based on the location of the receiver, or identification of radio stations available to the listener); 
determine one or more radio broadcasts available to the radio receiver (110) according to the geographic location information (fig. 1, page 2-3, par [0029-0030, 0034]) (see determined whether dynamic metadata is available that corresponds to the over-the-air radio broadcast]); and
send metadata for the radio broadcast to the radio receiver (110) via the intermediate communication platform (120) fig. 1, 3-4, page 3, par [0021, 0029-0030]) (the metadata is transmitted from the service controller 115 to the radio broadcast receiver 110. The metadata can be transmitted from the service controller to the receiver using the intermediate communication platform 120). And
Deluca teaches a system to provide audio metadata (title and artist metadata information on broadcasts/ metadata for the song) to a radio receiver (113) (fig. 1-2, 4, page 1-2, par [0006, 0016, 0020]) (see the broadcasted to broadcast radio receiver 113 also can be connected with data network 117.  Content source 141 comprises a source of audio or video content 121, such as music, news, and talk shows.  Content source 141 also comprises metadata 123 relating to the content (par [0020])), the system (fig. 1) comprising: an intermediate communication platform (smart phone) (109, smartphones, laptops configured with appropriate network connections and user input devices, tablet computers, and netbooks.) that provides an interface to an Internet network (114/117/107) (fig. 1-2,  6, page 1, 4, par [0016-0018, 0039]) (see from the Internet broadcast of one or more radio stations, perhaps from Internet-only sources such as Pandora or Slacker, and perhaps from any of hundreds or thousands of other potential source); and a first server (114/107/141) including: a port operatively coupled to the intermediate communication platform (109) (fig. 1), processing circuitry, and a service application for execution by the processor (fig. 1-2, 4-6, page 1-3, par [0017-0022, 0024, 0033-0034, 0036, 0039-0044]). And
 Emerson also teaches a system to provide audio metadata (associated metadata for the song) to a radio receiver (110) (fig. 1, page 3, par [0025-0026, 0031]). And
Jiang teaches static metadata or dynamic metadata of a radio broadcast corresponding to the audio fingerprint (fig. 1-4, page 2-3, par [0024, 0026, 0029, 0031, 0034-0035]). And
Shepherd disclose provides a deprecated (e.g., grayed out, reduced in size, etc.) display of the icons of the unavailable applications and makes these icons non-selectable items in its user interface (page 2, par [0013]).  
The above prior art of record, however, fail to disclose or render obvious: the client application program is configured to: determine that dynamic metadata associated with the radio broadcast is unavailable for presentation using the display; generate an audio fingerprint of the radio broadcast when the indication is that the content of the radio broadcast is suitable for the audio fingerprinting process; send the audio fingerprint to the audio metadata service application via the Internet network interface; receive dynamic metadata associated with a radio broadcast corresponding to the audio fingerprint; and display information included in the dynamic metadata, as specified in the claim 11.

Regarding dependent claim 12, Dillon teaches a system (100) to provide audio metadata to a radio receiver (110) (fig. 1, page 2, par [0013, 0016]) (see information related to the audio content, and he over-the-air radio broadcast is a one-way broadcast that can include an analog audio broadcast), the system comprising:
an intermediate communication platform (120) that provides an interface to an Internet network (fig. 1, page 2, par [0016]) (see an intermediate communication platform 120 such as, among other things, a telematics network, the Internet, or a cellular network); and
a first server (115) including: a port operatively coupled to the intermediate communication platform (120), processing circuitry, and a service application for execution by the processor (fig. 1, 3-4, page 2, par [0016, 0022-0023]) (see the server 315 in FIG. 3. The server 415 in FIG. 4 includes a port 430, a memory 435, and a processor 440 operatively coupled to the port 430 and the memory 435. The server 415 also includes a service application 445 (e.g., a service application programming interface or service API) for execution by the processor 440), wherein the service application is configured to:
receive geographic location information of a radio receiver (110) via the intermediate communication platform (120) (fig. 1, 3-4, page 3, par [0021, 0029-0030, 0046]) (see the metadata to the radio broadcast receiver via the intermediate communication platform 120,  the radio broadcast receiver in addition to the dynamic metadata identified using ACR. For example, the service application may receive location information (e.g., latitude and longitude) sent by the radio broadcast receiver. The service application may initiate transmission of metadata associated with the location information to the radio broadcast receiver. The metadata may include advertising information based on the location of the receiver, or identification of radio stations available to the listener); 
determine one or more radio broadcasts available to the radio receiver (110) according to the geographic location information (fig. 1, page 2-3, par [0029-0030, 0034]) (see determined whether dynamic metadata is available that corresponds to the over-the-air radio broadcast]); and
send metadata for the radio broadcast to the radio receiver (110) via the intermediate communication platform (120) fig. 1, 3-4, page 3, par [0021, 0029-0030]) (the metadata is transmitted from the service controller 115 to the radio broadcast receiver 110. The metadata can be transmitted from the service controller to the receiver using the intermediate communication platform 120). And
Deluca teaches a system to provide audio metadata (title and artist metadata information on broadcasts/ metadata for the song) to a radio receiver (113) (fig. 1-2, 4, page 1-2, par [0006, 0016, 0020]) (see the broadcasted to broadcast radio receiver 113 also can be connected with data network 117.  Content source 141 comprises a source of audio or video content 121, such as music, news, and talk shows.  Content source 141 also comprises metadata 123 relating to the content (par [0020])), the system (fig. 1) comprising: an intermediate communication platform (smart phone) (109, smartphones, laptops configured with appropriate network connections and user input devices, tablet computers, and netbooks.) that provides an interface to an Internet network (114/117/107) (fig. 1-2,  6, page 1, 4, par [0016-0018, 0039]) (see from the Internet broadcast of one or more radio stations, perhaps from Internet-only sources such as Pandora or Slacker, and perhaps from any of hundreds or thousands of other potential source); and a first server (114/107/141) including: a port operatively coupled to the intermediate communication platform (109) (fig. 1), processing circuitry, and a service application for execution by the processor (fig. 1-2, 4-6, page 1-3, par [0017-0022, 0024, 0033-0034, 0036, 0039-0044]). And
 Emerson also teaches a system to provide audio metadata (associated metadata for the song) to a radio receiver (110) (fig. 1, page 3, par [0025-0026, 0031]). And
Jiang teaches static metadata or dynamic metadata of a radio broadcast corresponding to the audio fingerprint (fig. 1-4, page 2-3, par [0024, 0026, 0029, 0031, 0034-0035]). And
Shepherd disclose provides a deprecated (e.g., grayed out, reduced in size, etc.) display of the icons of the unavailable applications and makes these icons non-selectable items in its user interface (page 2, par [0013]).  
The above prior art of record, however, fail to disclose or render obvious: the client application program is configured to: determine that dynamic metadata associated with the radio broadcast is unavailable for presentation using the display; generate an audio fingerprint of the radio broadcast when the indication is that the content of the radio broadcast is suitable for the audio fingerprinting process; identify metadata stored in the memory using the generated audio fingerprint; and display information included in the identified metadata, as specified in the claim 12.

Regarding dependent claim 13, Dillon teaches a system (100) to provide audio metadata to a radio receiver (110) (fig. 1, page 2, par [0013, 0016]) (see information related to the audio content, and he over-the-air radio broadcast is a one-way broadcast that can include an analog audio broadcast), the system comprising:
an intermediate communication platform (120) that provides an interface to an Internet network (fig. 1, page 2, par [0016]) (see an intermediate communication platform 120 such as, among other things, a telematics network, the Internet, or a cellular network); and
a first server (115) including: a port operatively coupled to the intermediate communication platform (120), processing circuitry, and a service application for execution by the processor (fig. 1, 3-4, page 2, par [0016, 0022-0023]) (see the server 315 in FIG. 3. The server 415 in FIG. 4 includes a port 430, a memory 435, and a processor 440 operatively coupled to the port 430 and the memory 435. The server 415 also includes a service application 445 (e.g., a service application programming interface or service API) for execution by the processor 440), wherein the service application is configured to:
receive geographic location information of a radio receiver (110) via the intermediate communication platform (120) (fig. 1, 3-4, page 3, par [0021, 0029-0030, 0046]) (see the metadata to the radio broadcast receiver via the intermediate communication platform 120,  the radio broadcast receiver in addition to the dynamic metadata identified using ACR. For example, the service application may receive location information (e.g., latitude and longitude) sent by the radio broadcast receiver. The service application may initiate transmission of metadata associated with the location information to the radio broadcast receiver. The metadata may include advertising information based on the location of the receiver, or identification of radio stations available to the listener); 
determine one or more radio broadcasts available to the radio receiver (110) according to the geographic location information (fig. 1, page 2-3, par [0029-0030, 0034]) (see determined whether dynamic metadata is available that corresponds to the over-the-air radio broadcast]); and
send metadata for the radio broadcast to the radio receiver (110) via the intermediate communication platform (120) fig. 1, 3-4, page 3, par [0021, 0029-0030]) (the metadata is transmitted from the service controller 115 to the radio broadcast receiver 110. The metadata can be transmitted from the service controller to the receiver using the intermediate communication platform 120). And
Deluca teaches a system to provide audio metadata (title and artist metadata information on broadcasts/ metadata for the song) to a radio receiver (113) (fig. 1-2, 4, page 1-2, par [0006, 0016, 0020]) (see the broadcasted to broadcast radio receiver 113 also can be connected with data network 117.  Content source 141 comprises a source of audio or video content 121, such as music, news, and talk shows.  Content source 141 also comprises metadata 123 relating to the content (par [0020])), the system (fig. 1) comprising: an intermediate communication platform (smart phone) (109, smartphones, laptops configured with appropriate network connections and user input devices, tablet computers, and netbooks.) that provides an interface to an Internet network (114/117/107) (fig. 1-2,  6, page 1, 4, par [0016-0018, 0039]) (see from the Internet broadcast of one or more radio stations, perhaps from Internet-only sources such as Pandora or Slacker, and perhaps from any of hundreds or thousands of other potential source); and a first server (114/107/141) including: a port operatively coupled to the intermediate communication platform (109) (fig. 1), processing circuitry, and a service application for execution by the processor (fig. 1-2, 4-6, page 1-3, par [0017-0022, 0024, 0033-0034, 0036, 0039-0044]). And
 Emerson also teaches a system to provide audio metadata (associated metadata for the song) to a radio receiver (110) (fig. 1, page 3, par [0025-0026, 0031]). And
Jiang teaches static metadata or dynamic metadata of a radio broadcast corresponding to the audio fingerprint (fig. 1-4, page 2-3, par [0024, 0026, 0029, 0031, 0034-0035]). And
Shepherd disclose provides a deprecated (e.g., grayed out, reduced in size, etc.) display of the icons of the unavailable applications and makes these icons non-selectable items in its user interface (page 2, par [0013]).  
The above prior art of record, however, fail to disclose or render obvious: the client application program is configured to: determine that metadata associated with the radio broadcast is unavailable for presentation using the display; and not generate an audio fingerprint of the radio broadcast when the indication is that content of the radio broadcast signal is not suitable for the audio fingerprinting process, as specified in the claim 13.

/TAN H TRINH/             Primary Examiner, Art Unit 2648                                                                                                                                                                                           
October 4, 2022